Per Curiam.
This is plaintiff's rule to show cause why a verdict in his own favor for $300 should not be set aside.
We think the damages awarded were grossly inadequate in view of the evidence.
The plaintiff was injured in an automobile accident.
The evidence seems to show without substantial dispute that he was rendered unconscious as a result of the impact; that he suffered a compound fracture of the thigh bone, some injury to his chest, including a possible fracture of one or more ribs; that he remained in hospital for three weeks; was confined to his bed for three months and then began to go about on crutches; that he has now a stiffness of the knee joint which is probably permanent, and a shortened leg. He seems to have formerly had an earning power of $12 a day, of which he was deprived for a considerable time, and there was the possibility or probability of decreased earning power in the future. He had some medical expenses and there was his pain and suffering to be considered.
The rule granted by the court in this case was to show cause why the verdict should not be set aside and a new trial granted as to damages only. But we think that the situation requires that a new trial unlimited in scope and including both liability and damages should be granted, and it is so ordered. . •